Morrill, C. J.
On the 16th of April, 1855, one Jordan drew on Greer, Vivien & Smith, in favor of Ward & Vivien, for $5500, payable on the 1st of January, 1856. This draft was accepted by the drawees, and endorsed to defendant, Tiirney.
Turney, on the 18th of April, 1859, instituted suit against *144the acceptors, each of whom tiled, different answers; hut, as neither the pleadings nor the testimony show that the draft was indorsed after it became due, and payable, they were properly disregarded by the court. From all that appears, the purchaser of the draft -was a bona fide holder, and all attempts to show indebtedness by and between the drawees and the acceptors was irrelevant to the proper issue. The judgment is affirmed.
Affirmed.